DETAILED ACTION
Response to Arguments
Applicant's arguments filed 02 September 2022 have been fully considered but they are not persuasive. In particular, Applicant argues that Itamochi does not render the independent claims obvious.  The Office respectfully disagrees.
In support of their argument, Applicant submits that Applicant has discovered a synergistic effect when capacitors having different laminations directions are stacked upon one another, which is not recognized by Itamochi. By changing the direction of the lamination, Applicant submits that vibrations applied to a mounting board are reduced. Further, Applicant argues that the modification of Itamochi set forth in the Office Action dated 07 June 2022 is based on improper hindsight.
In response, the Office submits that the discovery of a new property does not make known prior art structures patentable.  See MPEP 2112.  As noted in the previous Office Action, Itamochi clearly teaches that the lamination direction for the stacked capacitors can by changed as desired.  See paragraphs [0037] and [0064].  Thus, the fact that Applicant determined that a new, previously undiscovered, result occurs based on changing the lamination direction of one of the capacitors, does not create a patentable structure.  Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, again, Itamochi clearly teaches that the lamination direction for the stacked capacitors can by changed as desired.  See paragraphs [0037] and [0064].  Thus, the conclusion of obviousness is not based upon improper hindsight reasoning, as no knowledge was gleaned only from Applicant’s disclosure.
For the reasons noted above, Applicant’s arguments are not persuasive, and the rejection over Itamochi is hereby maintained below.
The Office notes that Applicant further supplies arguments as to why modifying Itamochi would not be appropriate based on either a “rearrangement of parts” or “obvious to try” motivation.  However, neither of these motivations are set forth in the Office Action dated 07 June 2022, and thus, are not addressed herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Itamochi (US Pat. App. Pub. No. 2018/0350524).
With respect to claim 1, Itamochi teaches an electronic component, comprising: at least one first multilayer capacitor and at least one second multilayer capacitor alternatively laminated in a first direction perpendicular to one surface of the first multilayer capacitor (see FIG. 2, capacitors 20 and 40, and paragraph [0027]), such that an external electrode of the first multilayer capacitor is connected to an external electrode of the second multilayer capacitor (see FIG. 2, wherein external electrodes 32a and 32b connect to external electrodes 52a and 52b through terminals 60a and 60b, respectively; see also, paragraphs [0081] and [0082]), wherein, in the first multilayer capacitor, a plurality of internal electrodes are laminated in a first direction (see FIG. 2, wherein the internal electrodes are disposed parallel to a mounting surface).
Itamochi fails to disclose and show in the figures, a single embodiment wherein, in the second multilayer capacitor, a plurality of internal electrodes are laminated in a second direction perpendicular to the first direction.  However, paragraphs [0037] and [0064] both clearly indicate that the internal electrodes, in either capacitor or both capacitors, may be arranged to be perpendicular to the mounting surface.  Itamochi teaches that it would have been a design choice for one of ordinary skill in the art, depending on the application in which the plurality of capacitors is being utilized.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify one of the embodiments of Itamochi to laminate the internal electrodes in a second direction, perpendicular to the first direction, based on a design choice for the application in which the plurality of capacitor is being utilized.
With respect to claim 2, Itamochi teaches that the first multilayer capacitor is disposed on a lowermost end in the first direction.  See paragraph [0064], noting that the internal electrodes for the lower capacitor are laminated in a direction parallel to the mounting surface.
With respect to claim 3, Itamochi teaches that the second multilayer capacitor is disposed on a lowermost end in the first direction.  See paragraph [0064], noting that the internal electrodes for the lower capacitor are laminated in a direction perpendicular to the mounting surface.
With respect to claim 4, Itamochi teaches a conductive adhesive layer disposed between the external electrode of the first multilayer capacitor and the external electrode of the second multilayer capacitor.  See FIG. 2, noting that the conductive adhesive 80a/80b extends between the external electrode 32a and inter-component portion 74a; see also, paragraph [0146], noting that the conductive adhesive extends beyond the end surface of the capacitor body.
With respect to claim 5, Itamochi teaches that the first multilayer capacitor includes a first body and first and second external electrodes disposed on both ends of the first body in a third direction perpendicular to the second direction, respectively (see FIG. 2), wherein the first body includes a plurality of first dielectric layers and first and second internal electrodes alternately disposed in the first direction with the first dielectric layer interposed therebetween (see FIG. 2), wherein the second multilayer capacitor includes a second body and third and fourth external electrodes disposed on both ends of the second body in the third direction, respectively (see FIG. 2), and wherein the second body includes a plurality of second dielectric layers and third and fourth internal electrodes alternately disposed in the second direction with the second dielectric layer interposed therebetween (see paragraph [0064], noting that the internal electrodes for the lower capacitor are laminated in a direction parallel to the mounting surface).
With respect to claim 7, Itamochi teaches a metal frame connected to the external electrode of the first multilayer capacitor and the external electrode of the second multilayer capacitor and allowing the first or second multilayer capacitor to be spaced apart from a mounting surface.  See FIG. 2, elements 60a/60b.
With respect to claim 10, Itamochi teaches an electronic component, comprising: first and second multilayer capacitors laminated side by side with each other in a first direction perpendicular to one surface of the first multilayer capacitor (see FIG. 2, where capacitors 20 and 40 are arranged side by side in the x-direction), wherein the first multilayer capacitor includes first and second internal electrodes alternately laminated in the first direction (see FIG. 2, wherein capacitor 20 has first and second internal electrodes laminated in the x-direction), and first and second external electrodes disposed on both ends to be connected to the first and second internal electrodes, respectively (see FIG. 2, external electrodes 32a and 32b), wherein the second multilayer capacitor includes third and fourth external electrodes disposed on both ends to be connected to the third and fourth internal electrodes, respectively (see FIG. 2, external electrodes 52a and 52b), and wherein the first external electrode is connected to the third external electrode, and the second external electrode is connected to the fourth external electrode (see FIG. 2, wherein external electrodes 32a and 32b connect to external electrodes 52a and 52b through terminals 60a and 60b, respectively; see also, paragraphs [0081] and [0082]).
Itamochi fails to disclose and show in the figures, a single embodiment wherein, in the second multilayer capacitor, third and fourth internal electrodes are alternately laminated in a second direction perpendicular to the first direction.  However, paragraphs [0037] and [0064] both clearly indicate that the internal electrodes, in either capacitor or both capacitors, may be arranged to be perpendicular to the mounting surface.  Itamochi teaches that it would have been a design choice for one of ordinary skill in the art, depending on the application in which the plurality of capacitors is being utilized.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify one of the embodiments of Itamochi to laminate the internal electrodes in a second direction, perpendicular to the first direction, based on a design choice for the application in which the plurality of capacitor is being utilized.
With respect to claim 11, Itamochi teaches that the first multilayer capacitor is disposed adjacent to a mounting surface.  See paragraph [0064], noting that the internal electrodes for the capacitor adjacent the mounting surface are laminated in a direction parallel to the mounting surface.
With respect to claim 12, Itamochi teaches that the second multilayer capacitor is disposed adjacent to a mounting surface. See paragraph [0064], noting that the internal electrodes for the capacitor adjacent the mounting surface are laminated in a direction perpendicular to the mounting surface.
With respect to claim 13, Itamochi teaches an electronic component, comprising: a plurality of multilayer capacitors stacked on each other in a first direction and including a first multilayer capacitor and a second multilayer capacitor (see FIG. 2, capacitors 20 and 40, and paragraph [0027]), wherein internal electrodes of the first multilayer capacitor are laminated in the first direction (see FIG. 2, wherein the internal electrodes are disposed parallel to a mounting surface).
Itamochi fails to disclose and show in the figures, a single embodiment, wherein the internal electrodes of the second multilayer capacitor are laminated in a second direction different from the first direction.
However, paragraphs [0037] and [0064] both clearly indicate that the internal electrodes, in either capacitor or both capacitors, may be arranged to be perpendicular to the mounting surface.  Itamochi teaches that it would have been a design choice for one of ordinary skill in the art, depending on the application in which the plurality of capacitors is being utilized.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify one of the embodiments of Itamochi to laminate the internal electrodes in a second direction, perpendicular to the first direction, based on a design choice for the application in which the plurality of capacitor is being utilized.
With respect to claim 14, Itamochi teaches that first and second external electrodes of the first multilayer capacitor are respectively connected to third and fourth external electrodes of the second multilayer capacitor. See FIG. 2, wherein external electrodes 32a and 32b connect to external electrodes 52a and 52b through terminals 60a and 60b, respectively; see also, paragraphs [0081] and [0082].
With respect to claim 15, Itamochi teaches a first conductive adhesive layer disposed between the first external electrode and the third external electrode; and a second conductive adhesive layer disposed between the second external electrode and the fourth external electrode.  See FIG. 2, noting that the conductive adhesive 80a/80b extends between the external electrode 32a and inter-component portion 74a; see also, paragraph [0146], noting that the conductive adhesive extends beyond the end surface of the capacitor body.
With respect to claim 16, Itamochi teaches a first metal frame including a first vertical portion connected to the first external electrode and the third external electrode, and a first mounting portion bent from the first vertical portion; and a second metal frame including a second vertical portion connected to the second external electrode and the fourth external electrode, and a second mounting portion bent from the second vertical portion.  See FIG. 4A and 4B, elements 78a and 78b.
With respect to claim 17, Itamochi teaches that the first mounting portion and the second mounting portion are spaced apart from the first multilayer capacitor and the second multilayer capacitor.  See FIG. 2.
With respect to claim 18, Itamochi teaches that the second multilayer capacitor is closer to the first mounting portion and the second mounting portion than the first multilayer capacitor.  See paragraph [0064], noting that the internal electrodes for the lower capacitor are laminated in a direction perpendicular to the mounting surface.
With respect to claim 19, Itamochi teaches that the first multilayer capacitor is closer to the first mounting portion and the second mounting portion than the second multilayer capacitor. See paragraph [0064], noting that the internal electrodes for the lower capacitor are laminated in a direction parallel to the mounting surface.
Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Itamochi (US Pat. App. Pub. No. 2018/0350524) in view of Choi (US 10,403,433).
With respect to claim 6, Itamochi fails to teach that the first and second external electrodes include first and second head portions disposed on both end surfaces of the first body in the third direction, respectively, and first and second band portions extending from the first and second head portions to portions of upper and lower surfaces and portions of both side surfaces of the first body, respectively, and wherein the third and fourth external electrodes include third and fourth head portions disposed on both end surfaces of the second body in the third direction, respectively, and third and fourth band portions extending from the third and fourth head portions to portions of upper and lower surfaces of the second body and portions of both side surfaces of the second body, respectively.
Choi, on the other hand, teaches that the first and second external electrodes include first and second head portions disposed on both end surfaces of the first body in the third direction, respectively, and first and second band portions extending from the first and second head portions to portions of upper and lower surfaces and portions of both side surfaces of the first body, respectively, and wherein the third and fourth external electrodes include third and fourth head portions disposed on both end surfaces of the second body in the third direction, respectively, and third and fourth band portions extending from the third and fourth head portions to portions of upper and lower surfaces of the second body and portions of both side surfaces of the second body, respectively.  See FIG. 1.  Such an arrangement results in reduced acoustic noise.  See col. 1, lines 57-58.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Itamochi, as taught by Choi, in order to reduce the acoustic noise.
With respect to claim 8, the combined teachings of Itamochi and Choi teach a first metal frame including a first vertical portion bonded to the first and third head portions, and a first mounting portion extending in a third direction from a lower end of the first vertical portion; and a second metal frame including a second vertical portion bonded to the second and fourth head portions, and a second mounting portion extending in the third direction from a lower end of the second vertical portion.  See Itamochi, FIGS. 2, 4A, and 4B, elements 62a/62b and elements 78a/78b.
With respect to claim 9, the combined teachings of Itamochi and Choi teach that the first mounting portion and the second mounting portion are spaced apart from the first multilayer capacitor and the second multilayer capacitor.  See Itamochi, FIG. 2, wherein the lower capacitor is spaced apart from elements 78a/78b.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848